Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicants’ response to the office action filed on 30 June 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

	
Status of the Application
90 and 92-95 are pending and under examination.

Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Zhulidov II and Jinek et al.
Claims 90 and 92-94 are rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov  et al.("A method for the preparation of normalized cDNA libraries enriched with full-length sequences." Russian Journal of Bioorganic Chemistry 31.2 (2005): 170-177.), i.e. Zhulidov II,  in view of Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials). 
Prior to the effective filing date of the claimed invention, Zhulidov II teach methods of selective depletion of unwanted DNA species comprising forming double-stranded  nucleic acid structures comprising cDNA and contacting with nuclease enzymes that cleave cDNA. Furthermore, Zhulidov II teach the method  comprises providing adaptor-ligated cDNA. Furthermore, Zhulidov II teach the method can be modified to assay adaptor-ligated, double-stranded DNA , i.e. Fig. 1, or to assay unamplified adaptor-ligated, single-stranded cDNA, i.e. using an RNA template/probe to form a DNA/RNA hybrid as in Fig. 2(e.g. Entire Zhulidov II reference and especially Strategy of Normalization of ds cDNA with the use of DSN section and DSN Normalization of the cDNA First-Strand section, pg. 171; Fig. 1, pg. 172; Fig. 2, pg. 173). As depicted in Fig. 1, Zhulidov II teach double -stranded cDNA structures comprising a first adaptor and a second adaptor.
Zhulidov II also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Entire Zhulidov II reference and especially Normalization of cDNA from Various Human Tissues section, pg. 172; Fig. 3, pg. 174; Table 2, pg. 176).
Regarding claim 90: the limitation “nucleic acid sequencing library” is interpreted as any collection of nucleic acids that can be sequenced. 
Therefore, as Zhulidov II teach providing a cDNA sample comprising double-stranded DNA structures, Zhulidov II render obvious the limitations: a method of selectively depleting a target nucleic acid from a nucleic acid sequencing library, the method comprising: obtaining a nucleic acid sequencing library comprising  double stranded DNA molecules comprising a first plurality comprising the target nucleic acid and a second plurality comprising a non-target nucleic acid wherein the target nucleic acid comprises an unwanted sequence, and wherein each double stranded DNA molecule comprises a first adaptor sequence and a second adaptor sequence, contacting the sample with a nuclease, and selectively depleting the target nucleic acid from the nucleic acid sequencing library by cleaving the target nucleic acid with a nuclease in the complex as required by claim 90.
Zhulidov II teach reducing the complexity of nucleic acid libraries by removing non-desired nucleic acids, wherein their method comprises forming adapter-ligated, double-stranded molecules comprising the non-desired nucleic acids and then treating with nucleases that target these double stranded molecules. However, they do not expressly teach using nucleic acid guided nuclease as required by claim 90.
Jinek et al. teach a technique of targeting and cleaving double stranded DNA molecules using genetically engineered CRISPR/Cas systems , designed to target sequence of choice, wherein a Cas9 endonuclease is guided by a two RNA structure to cleave double stranded DNA. Furthermore, the Cas9 endonuclease complex is guided to double stranded DNA cleavage sites that are marked by a short motif adjacent to a protospacer in the target DNA(e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp).
 Therefore, as both Zhulidov II and Jinek et al. teach targeting double stranded nucleic acid structures with nucleases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov II to include using a technique of double-stranded DNA cleavage that employs a dual-RNA structure guided Cas9 endonuclease system designed to target sequence of choice as taught by Jinek et al. as a skilled artisan would have recognized  that this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of selectively depleting a target nucleic acid from a sample with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek). Furthermore, Zhulidov et al. teach their method can be modified according to user’s choice (i.e. method is modified to assay double-stranded or single-stranded cDNA).
Therefore, as Zhulidov II teach forming double stranded structures comprising adaptor-ligated cDNA(e.g. Fig. 1, pg. 172; Fig. 2, pg. 173), the combined teachings of Zhulidov II and Jinek et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a nucleic acid sequencing library, the method comprising: obtaining a nucleic acid sequencing library comprising double stranded DNA molecules comprising a first plurality comprising the target nucleic acid and a second plurality comprising a non-target nucleic acid wherein the target nucleic acid comprises an unwanted sequence, and wherein each double stranded DNA molecule comprises a first adaptor sequence and a second adaptor sequence, contacting the nucleic acid sequencing library with a nucleic acid guided nuclease and a guide nucleic acid that guides the nucleic acid guided nuclease to the target nucleic acid, wherein the nucleic acid guided nuclease, the guide nucleic acid, and the target nucleic acid form a complex in which the guide nucleic acid specifically hybridizes with the target nucleic acid, and selectively depleting the target nucleic acid from the nucleic acid sequencing library by cleaving the target nucleic acid with the nucleic acid guided nuclease in the complex as required by claim 90.
Furthermore, as Jinek et al. teach a system comprising using a plurality of Cas9 endonucleases and guide RNAs to facilitate targeting nucleic acid (e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp), the combined teachings of Zhulidov II and Jinek et al. render obvious claim 92-94.

Zhulidov II, Jinek et al. and Shagina et al.
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov II and Jinek et al. as applied to claims 90 and 92-94 above, and further in view of Shagina et al. (Biotechniques 48.6 (2010): 455-459.).
The combined teachings of Zhulidov II and Jinek et al. as applied above are incorporated in this rejection.
The combined teachings of Zhulidov II and Jinek et al. render obvious a method of removing non-desired nucleic acids comprising forming double-stranded RNA/DNA or cDNA structures. 
Furthermore, Zhulidov II also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Normalization of skeletal muscle cDNA section, pg. 5 of 8; Table 1, pg. 6 of 8).
However, the combined teachings of Zhulidov II and Jinek et al. do not teach repetitive sequences as required by claim 95.
Like Zhulidov II, Shagina et al. teach nuclease-driven normalization procedures to enrich for a desired nucleic acid population. Furthermore, Shagina et al. teach these normalization techniques are used to remove repetitive elements (e.g. Entire Shagina reference and especially Table 1, pg. 456, Fig. 1, pg 457, 1st-3rd paragraphs, Results and Discussion section, pg. 457).
Therefore, as Zhulidov II, Jinek et al. and Shagina et al. all teach targeting double stranded nucleic acid structures with nucleases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov II and Jinek et al. to include repetitive sequences as the target nucleic acid as taught by Shagina et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of selectively depleting a target nucleic acid with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek).
Therefore, the combined teachings of Zhulidov II, Jinek et al. and Shagina et al. render obvious claim 95.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,604,802
Claims 90 and 92-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,604,802 in view of Zhulidov II ("A method for the preparation of normalized cDNA libraries enriched with full-length sequences." Russian Journal of Bioorganic Chemistry 31.2 (2005): 170-177.), Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials) and Shagina et al. (Biotechniques 48.6 (2010): 455-459.).
 Claims 1-17 of U.S. Patent No. 10,604,802 recites a method comprising:  providing a double stranded nucleic acid library, comprising a plurality of double stranded nucleic acid molecules, wherein each double stranded nucleic acid molecule comprises a first adapter region, a target sequence, and a second adapter region, and wherein at  least one of said double stranded nucleic acid molecules comprises said exclusion sequence; contacting the double stranded nucleic acid library with an enzyme comprising base excision activity  comprising a guide RNA molecule that binds with said exclusion sequence; and sequencing said double stranded nucleic acid library using a sequencing approach that requires said first adapter region and said second adapter region spanning said target sequence; thereby generating said nucleic acid library sequence dataset comprising said target sequence and not comprising said exclusion sequence; wherein said contacting comprises cleaving said exclusion sequence.
 Claims 1-17 of U.S. Patent No. 10,604,802 do not expressly teach the double stranded nucleic acid molecule is a double-stranded DNA structure.
 However, Zhulidov II teach it is known in the art to contact adaptor-ligated double stranded DNA structures with nucleases (e.g. Entire Zhulidov II reference and especially Strategy of Normalization of ds cDNA with the use of DSN section and DSN Normalization of the cDNA First-Strand section, pg. 171; Fig. 1, pg. 172; Fig. 2, pg. 173).
Furthermore, the combined teachings of Zhulidov II and Jinek et al. render obvious claims 90 and 92-94. Furthermore, the combined teachings of Zhulidov II, Jinek et al. and Shagina et al. render obvious claim 95.
 Therefore, as U.S. Patent No. 10,604,802, Zhulidov II, Jinek et al. and Shagina et al. all teach depletion of double stranded nucleic acid structures comprising unwanted sequences, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of claims 1-17 of U.S. Patent No. 10,604,802 to include targeting double stranded DNA structures with an unwanted sequence as taught by Zhulidov II using a Cas9/ guide RNA system as taught by Jinek et al. and targeting unwanted repetitive sequences as taught by Shagina et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of selectively depleting a target nucleic acid.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
However, in the interest of compact prosecution,  another teaching of  Zhulidov et al., i.e. Zhulidov II, is applied to show that methods are known in the art to selectively deplete unwanted DNA species from a population of adaptor-ligated cDNA molecules using nucleases. Furthermore, these methods can be modified , according to user’s choice, to assay double-stranded or single-stranded DNA.
Furthermore,  Jinek et al. teach the merits of using a guided Cas9 endonuclease system, designed to target sequence of choice (e.g. Entire Jinek reference and especially Conclusions section, pg. 3 of 8, Jinek).
Therefore, the combined teachings of Zhulidov II and Jinek are applied to the instant claims.
Regarding the arguments in reference to the Shagina teaching, the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However, this was not found persuasive and is not persuasive for the other rejections.  The rejections are modified to meet the requirements of the amended claims.
With regards to the rejection of claims 90 and 92-95 on the grounds of non-statutory double patenting, Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. Therefore, the previous rejection of non-statutory double patenting is modified to meet the requirements of the amended claims.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/Primary Examiner, Art Unit 1639